       Case 4:18-cv-06336-HSG Document 117 Filed 03/04/21 Page 1 of 5



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Nell Z. Peyser (admitted pro hac vice)
 7   485 Madison Ave., 10th Floor
     New York, NY 10022
 8   Tel: (212) 704-9600
     Fax: (917) 261-5864
 9   dbhufford@zuckerman.com
     jcowart@zuckerman.com
10   npeyser@zuckerman.com

11   ZUCKERMAN SPAEDER LLP
     Andrew N. Goldfarb (Cal. Bar No. 235615)
12   Daniel K. Amzallag (admitted pro hac vice)
     1800 M Street, N.W., Suite 1000
13   Washington, D.C. 20036
     Tel: (202) 778-1800
14   Fax: (202) 822-8106
     agoldfarb@zuckerman.com
15   damzallag@zuckerman.com

16   Attorneys for Plaintiffs and the Putative Class

17   Additional Counsel located on the next page

18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
20

21   JANE SMITH and JANE ROE, on behalf            Case No. 4:18-cv-06336-HSG
     of themselves and all others similarly
22   situated,                                     STIPULATION AND REQUEST FOR
                                                   BRIEFING SCHEDULE ON DISCOVERY
23                      Plaintiffs,                MOTION AND EXTENSION OF SCHEDULE
24          v.
                                                   Judge:   Hon. Haywood S. Gilliam, Jr.
25   UNITED HEALTHCARE INSURANCE
     CO. and UNITED BEHAVIORAL
26   HEALTH,

27                      Defendants.

28

                                                            STIPULATION AND REQUEST FOR BRIEFING SCHEDULE
                                                                                  CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 117 Filed 03/04/21 Page 2 of 5



 1   CROWELL & MORING LLP
     Jennifer S. Romano (SBN 195953)
 2   Narain Kumar (SBN 195953)
     515 South Flower Street, 40th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 622-4750
 4   Facsimile: (213) 622-2690
     jromano@crowell.com
 5   nkumar@crowell.com
 6   CROWELL & MORING LLP
     Michael W. Lieberman (admitted pro hac vice)
 7   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004-2595
 8   Telephone: (202) 624-2500
     Facsimile: (202) 628-5116
 9   mlieberman@crowell.com
10   CROWELL & MORING LLP
     Jared L. Facher (admitted pro hac vice)
11   590 Madison Avenue, 20th Floor
     New York, NY 10022
12   Telephone: (212) 223-4000
     Facsimile: (212) 223-4134
13   jfacher@crowell.com
14   Attorneys for Defendants
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    STIPULATION AND REQUEST FOR BRIEFING SCHEDULE
                                                                          CASE NO. 4:18-cv-06336-HSG
      Case 4:18-cv-06336-HSG Document 117 Filed 03/04/21 Page 3 of 5



 1          Pursuant to Civil Local Rule 6-2, the parties in the above-captioned action, by and

 2   through their respective counsel of record, hereby jointly stipulate and request as follows:

 3          WHEREAS, on December 14, 2020, the parties submitted a joint status report (the

 4   “Joint Status Report”) to the Court in which the parties proposed a schedule for resuming

 5   discovery following the stay of this action (Dkt. No. 104);

 6          WHEREAS, on December 16, 2020, the Court approved the Joint Status Report

 7   and the proposed amended scheduling order (the “Amended Scheduling Order”)

 8   (Dkt. No. 105);

 9          WHEREAS, since that time, the parties have made significant progress toward

10   completing discovery and have resolved most open disputes, including the production of

11   several volumes of documents, interrogatories, and other items that had been outstanding

12   prior to the stay;

13          WHEREAS, the parties have also made significant progress on certain outstanding

14   privilege disputes, through multiple meet-and-confer sessions, the exchange of more than

15   a half-dozen letters, and compromise agreements as to some documents;

16          WHEREAS, the parties anticipate that they will not be able to resolve, without the

17   Court’s assistance, a disagreement over whether a fiduciary exception applies to certain

18   documents that Defendants have redacted or withheld on grounds of the attorney-client

19   privilege and the work-product doctrine;

20          WHEREAS, to facilitate orderly briefing and full consideration, the parties

21   request a sequential briefing schedule for a motion on the privilege issue, as proposed in

22   this stipulation;

23          WHEREAS, the parties continue to discuss other discovery issues. To the extent

24   necessary, the parties also may file joint letter-motions by March 12, 2021 on other

25   discovery disputes that become ripe and remain unresolved on or before that date;

26          WHEREAS, the parties request an extension of all discovery deadlines of forty-

27   five (45) days, to allow the Court time to rule on the motion(s), and if there are rulings in

28

                                                             STIPULATION AND REQUEST FOR BRIEFING SCHEDULE
                                                                                   CASE NO. 4:18-cv-06336-HSG
      Case 4:18-cv-06336-HSG Document 117 Filed 03/04/21 Page 4 of 5



 1   whole or in part in Plaintiffs’ favor, for Defendants to produce affected documents prior

 2   to depositions;

 3          WHEREAS, the parties anticipate briefing some of these issues simultaneously in

 4   Doe v. Oxford Health Ins. Inc., No. 1:17-cv-4160-AMD-RML (E.D.N.Y.), a parallel

 5   action to this one; and

 6          WHEREAS, the parties anticipate moving the Doe court to conform the Doe

 7   schedule approximately to the schedule proposed herein;

 8          IT IS HEREBY STIPULATED AND AGREED as follows:

 9                 1.      The parties will brief the disputed privilege issues concerning the

10   scope of the attorney-client privilege, the work-product doctrine, the fiduciary exception,

11   as well as motions on other ripe, unresolved outstanding discovery disputes (if needed), in

12   accordance with the following schedule:

13                        March 8, 2021: Plaintiffs will identify to Defendants the principal

14                         documents that Plaintiffs will address in their motion on the

15                         privilege issues;

16
                          March 12, 2021: Plaintiffs’ opening brief on privilege issues, and
17
                           the parties’ joint letters on other ripe, unresolved outstanding
18
                           discovery disputes (if needed);
19
20                        March 26, 2021: Defendants’ response brief on privilege issues;

21
                          April 2, 2021: Plaintiffs’ reply brief on privilege issues.
22

23                 2.      All existing deadlines in this case, including those referenced in

24   the Amended Scheduling Order (Dkt. No. 105) are vacated and reset consistent with the

25   proposed scheduling order that is being submitted with this stipulation.

26

27

28
                                                      2
                                                             STIPULATION AND REQUEST FOR BRIEFING SCHEDULE
                                                                                   CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 117 Filed 03/04/21 Page 5 of 5



 1   Dated: March 4, 2021
 2

 3   By: /s/ Jason S. Cowart                          By: /s/ Michael W. Lieberman

 4   Andrew N. Goldfarb (Cal. Bar No.                 Michael W. Lieberman (pro hac vice)
     235615)                                          CROWELL & MORING LLP
 5   Daniel K. Amzallag (pro hac vice)                1001 Pennsylvania Avenue, N.W.
     ZUCKERMAN SPAEDER LLP                            Washington, DC 20004
 6   1800 M Street, N.W., Suite 1000                  Tel: (202) 264-2500
     Washington, DC 20036                             Fax: (202) 628-5116
 7
     Tel: (202)778.1800                               mlieberman@crowell.com
 8   Fax: (202) 822.8106
     agoldfarb@zuckerman.com                          Jared L. Facher (pro hac vice)
 9   damzallag@zuckerman.com                          CROWELL & MORING LLP
                                                      590 Madison Avenue, 20th Floor
10   D. Brian Hufford (pro hac vice)                  New York, NY 10022
     Jason S. Cowart (pro hac vice)                   Telephone: (212) 223-4000
11   Nell Z. Peyser (pro hac vice)                    Facsimile: (212) 223-4134
     ZUCKERMAN SPAEDER LLP                            jfacher@crowell.com
12   485 Madison Ave., 10th Floor
     New York, NY 10022
13   Tel: (212) 704-9600                              Jennifer S. Romano (SBN 195953)
     Fax: (917) 261-5864                              Narain Kumar (SBN 301533)
14   dbhufford@zuckerman.com                          CROWELL & MORING LLP
     jcowart@zuckerman.com                            515 South Flower Street, 40th Floor
15   npeyser@zuckerman.com                            Los Angeles, CA 90071
                                                      Tel: (213) 622-4750
16   PSYCH-APPEAL, INC.                               Fax: (213) 622-2690
     Meiram Bendat (Cal. Bar No. 198884)              jromano@crowell.com
17   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069                         nkumar@crowell.com
18   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957                              Attorneys for Defendants
19   mbendat@psych-appeal.com

20   Attorneys for Plaintiffs and the
     Putative Class
21
                                            ATTESTATION
22

23          I, Jason S. Cowart, am the ECF user whose ID and password are being used to file the
     above joint letter. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that listed
24   counsel above has concurred in this filing.

25                                                       /s/ Jason S. Cowart
                                                         Jason S. Cowart
26

27

28
                                                     3
                                                           STIPULATION AND REQUEST FOR BRIEFING SCHEDULE
                                                                                 CASE NO. 4:18-cv-06336-HSG
